

114 S182 IS: Learning Opportunities Created At Local Level Act
U.S. Senate
2015-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 182IN THE SENATE OF THE UNITED STATESJanuary 16, 2015Mr. Roberts (for himself, Mr. Grassley, Mr. Inhofe, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to prohibit Federal education mandates,
 and for other purposes.1.Short titleThis Act may be cited as the Learning Opportunities Created At Local Level Act or the LOCAL Level Act.2.Findings and sense of Congress(a)FindingsCongress finds the following:(1)Section 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907), as in effect on the day before the date of enactment of this Act, prohibits the Federal Government from mandating, directing, or controlling a State, local educational agency, or school's curriculum, program of instruction, or allocation of State and local resources, and from mandating a State or any subdivision thereof to spend any funds or incur any costs not paid for under such Act.(2)Section 9529 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7909), as in effect on the day before the date of enactment of this Act, prohibits the Federal Government from funding the development, pilot testing, field testing, implementation, administration, or distribution of any federally sponsored national test in reading, mathematics, or any other subject, unless specifically and explicitly authorized by law.(3)Despite these prohibitions, the Secretary of Education, through 3 separate initiatives, has created a system of waivers and grants that influence, incentivize, and coerce State educational agencies into implementing common national elementary and secondary school standards and assessments endorsed by the Secretary.(4)The Race to the Top Fund, as established by the Secretary of Education under sections 14005 and 14006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 282), encouraged and incentivized States to adopt the Common Core State Standards developed by the National Governors Association Center for Best Practices and the Council of Chief State School Officers.(5)The Race to the Top assessment grants awarded to the Partnership for Assessment of Readiness for College and Careers (PARCC) and Smarter Balanced Assessment Consortium (SMARTER Balance) initiated the development of assessments aligned with the Common Core State Standards that will, in turn, inform and ultimately influence kindergarten through grade 12 curriculum and instructional materials.(6)The conditions imposed by the Secretary of Education through the flexibility waiver authority provided to the Secretary pursuant to section 9401 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7861) have coerced States into accepting Common Core State Standards and assessments aligned with such Standards.(b)Sense of CongressIt is the sense of Congress that—(1)States and local educational agencies should maintain the rights and responsibilities of determining educational curricula, programs of instruction, and assessments for elementary and secondary education; and(2)States are sovereign entities that deserve deep and abiding respect from the Federal Government, and State legislatures have a responsibility to their citizens to resist Federal encroachment on the constitutional autonomy of States regarding education.3.Prohibitions on Federal Government and use of Federal fundsSection 9527 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7907) is amended to read as follows:9527.Prohibition against Federal mandates, direction, or control(a)In generalAn officer or employee of the Federal Government shall not directly or indirectly, through grants, contracts, or other cooperative agreements under this Act (including through any waiver provided under the Secretary's authority pursuant to section 9401)—(1)mandate, direct, or control a State, local educational agency, or school's specific instructional content, academic standards, assessments, curriculum, or program of instruction (including through any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States);(2)incentivize a State, local educational agency, or school to adopt any specific instructional content, academic standards, assessments, curriculum, or program of instruction as described in paragraph (1), which shall include providing any priority, preference, or special consideration during the application process based on any specific content, standards, assessments, curriculum, or program;(3)mandate a State or any subdivision thereof to spend any funds or incur any costs not paid for under this Act; or(4)make financial support available in a manner that is conditioned upon a State, local educational agency, or school's adoption of specific instructional content, academic standards, assessments, curriculum, or program of instruction, (including any requirement, direction, or mandate to adopt the Common Core State Standards developed under the Common Core State Standards Initiative, any other academic standards common to a significant number of States, or any assessment, instructional content, or curriculum aligned to such standards), even if such requirements are specified in section 14006 or 14007 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 283) or any other Act.(b)Rule of constructionNothing in this Act shall be construed to authorize an officer or employee of the Federal Government directly or indirectly, whether through a grant, contract, or cooperative agreement (including through any waiver provided under the Secretary's authority pursuant to section 9401), to do any activity prohibited under subsection (a).(c)Prohibition on endorsement of curriculumNotwithstanding any other prohibition of Federal law, no funds provided to the Department under this Act may be used by the Department directly or indirectly, through grants, contracts, or cooperative agreements (including through any waiver provided under the Secretary's authority pursuant to section 9401), to endorse, approve, develop, require, or sanction any curriculum designed to be used in an elementary school or secondary school, including any curriculum aligned to the Common Core State Standards developed under the Common Core State Standards Initiative, or any other academic standards common to a significant number of States, designed to be used in an elementary school or secondary school.(d)Prohibition on requiring Federal approval or certification of standardsNotwithstanding title I, part A of title VI, or any other provision of Federal law, no State shall be required to have academic standards approved or certified by the Federal Government, in order to receive assistance under this Act.(e)Rule of construction on building standardsNothing in this Act shall be construed to mandate national school building standards for a State, local educational agency, or school..4.Prohibition on Federally sponsored testing and testing materialsSection 9529 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7909) is amended to read as follows:9529.Prohibition on federally sponsored testing and testing materials(a)General prohibitionNotwithstanding any other provision of Federal law and except as provided in subsections (b) and (c), no funds provided under this Act to the Secretary or to the recipient of any award may be used to develop, pilot test, field test, implement, administer, or distribute—(1)any Federally sponsored national test or testing materials in reading, mathematics, or any other subject, unless specifically and explicitly authorized by law; or(2)any assessment or testing materials aligned to the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States.(b)ExceptionsSubsection (a) shall not apply to international comparative assessments developed under the authority of section 153(a)(5) of the Education Sciences Reform Act of 2002 and administered to only a representative sample of pupils in the United States and in foreign nations.(c)Rule of constructionNothing in subsection (a) shall be construed to prohibit a State or local educational agency from using funds provided under this Act for the development, testing, implementation, administration, or distribution of any assessment or testing material that the State or local educational agency chooses, including any assessment or material described in subsection (a)(2), as long as the use is for a purpose consistent with the terms of the grant, contract, or cooperative agreement providing the funds..5.Prohibition on the use of Race to the Top Funds for Common Core State Standards assessmentsNotwithstanding any other provision of law, no funds provided under section 14006 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 283) shall be used to develop, pilot test, field test, implement, administer, or distribute any assessment or testing materials aligned to the Common Core State Standards developed under the Common Core State Standards Initiative or any other academic standards common to a significant number of States.